Paul W. Browh, J.,
dissenting. The conclusion, with which I agree, that the legislative reversal of Dripps v. Indus. Comm. (1956), 165 Ohio St. 407, removed the necessity of proof of external accidental means in a case in which it is claimed only that an injury is accidental in character and results, does not eliminate the necessity of particularizing the causal connection between employment at the time in question and the claimed compensable injury. The significant inquiry for this court and those below should concern the adequacy of the evidence of the existence of a *421■compensable injury absent a finding that there was a sadden larch of the drum as alleged.
Where a claimant’s evidence consists solely of his own statement that sudden pain occurred while he was in the performance of a usual task, it does not follow that “a sudden mishap has occurred by chance unexpectedly and not in the usual course of events, at a particular time and place.” (Malone v. Indus. Comm. [1942], 140 Ohio St. 292.) Knowing this, and apparently having no other fact or circumstance tending to show that an injury had been then and there caused by an event or condition of their employment the claimants chose to hang their hats on a specific preceding external accident event. The charge in Czarnecki v. Jones & Laughlin Steel Corp. therefore was under these facts correct and the jury’s finding that no lurch occurred barred the claimant’s recovery and invalidated the stated .ground for new trial. This conclusion renders the syllabus herein suspect. A claimant must choose between attempting to prove external accidental injury — by far the most usual industrial injury — -and the much rarer injury, ■accidental in character and result. To permit ambivalence leads to a “heads I win, tails you lose” situation. Determination of what facts or circumstances need to be proven to validate an injury conceived to be accidental in character and result turns on the nature of the injury and events and conditions material to its occurrence and demonstrating its causation and origin, whether these events precede or coincide with that injury.6
I would reverse the grant of Czarneeki’s motion for a new trial and reverse the directed verdict for the plaintiff in Farley v. Warner & Swasey Co.
Herbert and Hoi/mes, JJ., concur in the foregoing dissenting opinion.

 It is of importance to note that the stipulation here excludes the type of situation with which we were concerned in Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222.